1
2
3                                         JS6

4
5
6
7
8                         UNITED STATES DISTRICT COURT
9                         CENTRAL DISTRICT OF CALIFORNIA
10
11
      JONATHAN CARY                             Case No. 2:19-cv-03272-DSF (SHK)
12
                                Petitioner,
13                                              JUDGMENT
                          v.
14
15    THE ATTORNEY GENERAL OF
      THE STATE OF CALIFORNIA,
16
                                 Respondent.
17
18
19         Pursuant to the Order Summarily Denying the Petition as Premature and
20   Unexhausted, IT IS HEREBY ADJUDGED that this action is DISMISSED
21   without prejudice.
22
23   DATED: February 11, 2020
24                                       Honorable Dale S. Fischer
                                         UNITED STATES DISTRICT JUDGE
25
26
27
28
